Case 3:20-cv-00786-BJD-PDB Document 18 Filed 11/16/20 Page 1 of 2 PagelD 69

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
DELROY A. CHAMBERS, JR.,
Plaintiff,
V. Case No. 3:20-cv-786-J-39PDB

COMPASS PROPERTY
MANAGEMENT GROUP, LLC,

Defendant.
/

ORDER OF DISMISSAL

This matter is before the Court on the Joint Stipulation of Dismissal with Prejudice
(Doc. No. 17; Stipulation) filed on November 10, 2020. In the Stipulation, the parties state
that they agree to the dismissal of this case with prejudice. See Stipulation at 1.
Accordingly, it is hereby

ORDERED:

1. This case is DISMISSED with prejudice.

 

2. Each party shall bear its own costs and fees.
3. The Clerk of the Court is directed to terminate all pending motions and close
the file.
am
DONE and ORDERED in Jacksonville, Florida this! __~__ day of November, 2020.
BRIAN J. DAVIS

United States District Judge
Case 3:20-cv-00786-BJD-PDB

a

cs
Copies to:

Counsel of Record |

Document 18 Filed 11/16/20 Page 2 of 2 PagelD 70
